Fourth Court of Appeals
                                   San Antonio, Texas
                                         October 2, 2015

                                      No. 04-15-00464-CV

         IN THE INTEREST OF A.A.R., A.S.N., C.G.N. AND J.A.G., CHILDREN,

                 From the 63rd Judicial District Court, Val Verde County, Texas
                                    Trial Court No. 30,953
                        Honorable Enrique Fernandez, Judge Presiding


                                         ORDER
       Appellant’s brief was originally due on September 28, 2015. Appellant seeks a 30-day
extension in this appeal from an order terminating appellant’s parental rights. Because this is an
accelerate appeal, this Court may not grant a 30-day extension of time.

       It is ORDERED the motion is GRANTED in part. Appellant must file the brief on or
before October 12, 2015. In light of the delay in getting the reporter’s record filed in this case,
NO FURTHER REQUESTS FOR EXTENSIONS OF TIME WILL BE ALLOWED.




                                                     _________________________________
                                                     Jason Pulliam, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 2nd day of October, 2015.



                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court